Title: To George Washington from Henry Knox, 12 November 1782
From: Knox, Henry
To: Washington, George


                  
                     my dear General.
                     West Point 12 Novr 1782.
                  
                  As soon as your Excellency shall have established a general system of signals, from the posts below to head quarters, I will thank you for a copy.  The only circumstance I know at present relating to signals, is, That I have a small guard at the beacon upon Butter Hill, but without any orders whatever.  There is another from the Invalids, upon a Hill on the east side of the river.  I beg your directions whether these guards are to be withdrawn or continued all Winter.
                  The other day, I thought we had some rockets in store, but upon examination, I find they, with many other stores, were damaged by being transported in a leaky Vessell from New Windsor to this place, when the park came from Burlington last September.  We shall however have some made in three or four days, if the Weather shall be good.
                  My friend General McDougall has a guard from the connecticut Line.  The hard duty & present arrangements induce complaints from the officers of that line, on that subject, which will be greatly augmented, after the inspections, which will be finished today, and tomorrow.  The circumstances your Excellency is in possession of, and the indulgence which has hitherto been granted here will probably influence a continuance of the favor, if so, I request your orders, whether they shall be furnished from the connecticut troops or the line of the Army.  I hope your Excellency will find it proper to continue the guard, as a withdraw of it would sensibly affect the General in his present condition.
                  I have not received your Excellencys answer respecting the Wood for the hospital.  Since writing on that subject, I have sent to know the quantity of Wood at Verplanks, and find all that is drawn to the Water side will not exceed fifty cords.  It is said that there is a large quantity on the West side about half a mile, and a mile from the Water.  I have been informed the Q.M. General has a considerable number of levies besides those employed in getting this wood.  If he has no employ for them I wish he would send them here.
                  If the Watch coats are in store I beg your Excellency would order a number for these posts & those below.  We shall count near seventy souls at the respective posts, and the regiments, on the East side.  I suppose the Posts at Verplanks and stoney point and Dobbs ferry must mount ten.
                  I caused Colonel Swift to be sounded upon a removal of his position.  He says that he objected to it in the first instance, as being unmilitary & without meaning. But the Q.M. General said it was your express orders that they should be in front of the hospital to cover it.  He would have been happy,  had been suggested at an earlier period.  But the huts are so far advanced, that it would occasion great inconvenience, and discontents to remove them.  I have the honor  be with the great respect and affection Your Excellecys Most obedient  Servant
                  
                     H. Knox
                  
               